DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 6, 9-10 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arai et al. 20070158736.

    PNG
    media_image1.png
    762
    1286
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Arai discloses an array of memory cells, comprising: 
a first memory cell (portion of column as pointed to arrow) and a second memory cell (portion of adjacent column as pointed by arrow) having respective control gates 21 electrically connected to a first access line (as labeled by examiner above - portion of 21 between respective control gates 21 of first memory cell and second memory cell), and having respective charge storage nodes (see par [0101]); 
a third memory cell (portion of column as pointed to arrow) and a fourth memory cell (portion of adjacent column as pointed by arrow)  having respective control gates electrically 
an isolation region 6 between the first access line and the second access line; 
wherein the charge storage node of the first memory cell, the charge storage node of the second memory cell, the charge storage node of the third memory cell, and the charge storage node of the fourth memory cell are each between the first access line and the second access line, and are each in contact with the isolation region (there exist a physical but indirect contact as shown in fig. 2 above).

Regarding claim 2, fig. 2 of Arai discloses wherein no portion of the charge storage node of the first memory cell is in contact with any portion of the charge storage node of the third memory cell.

Regarding claim 3, par [0104] of Arai discloses wherein the charge storage node of the first memory cell is an oxide-nitride-oxide structure. 

Regarding claim 4, fig. 2 of Arai discloses further comprising a first contiguous semiconductor structure 4 forming channels for both the first memory cell and the third memory cell, and a second contiguous semiconductor structure 4 forming channels for both the second memory cell and the fourth memory cell.



Regarding claim 9, fig. 2 of Arai discloses an array of memory cells, comprising: 
a plurality of memory cells comprising a first memory cell, a second memory cell, a third memory cell and a fourth memory cell, wherein each memory cell of the plurality of memory cells comprises a control gate, a charge storage node and a channel (see fig. 2 in rejection of claim 1 as labeled by examiner above); 
wherein the control gate of the first memory cell and the control gate of the second memory cell are commonly electrically connected to a first access line (as labeled by examiner above in fig. 2); 
wherein the control gate of the third memory cell and the control gate of the fourth memory cell are commonly electrically connected to a second access line (as labeled by examiner above in fig. 2);
 wherein the charge storage node of the first memory cell and the charge storage node of the second memory cell are each between the first access line and the second access line (see fig. 2); 
wherein the charge storage node of the third memory cell is between the second access line and the charge storage node of the first memory cell (see fig. 2);
wherein the charge storage node of the fourth memory cell is between the second access line and the charge storage node of the second memory cell (see fig. 2);
wherein the charge storage node of the first memory cell is electrically isolated from the charge storage node of the third memory cell (see fig. 2 showing element 6); and 
wherein the charge storage node of the second memory cell is electrically isolated from the charge storage node of the fourth memory cell (see fig. 2 showing element 6).



Regarding claim 14, fig. 2 of Arai (as labeled by examiner above) discloses wherein the first memory cell, the second memory cell, the third memory cell and the fourth memory cell are all formed at a same level relative to a semiconductor substrate.

Regarding claim 15, fig. 2 of Arai discloses wherein the charge storage node of the first memory cell comprises a first dielectric material in contact with the first access line, a second dielectric material in contact with the first dielectric material, and a third dielectric material in contact with the second dielectric material (ONO).

Regarding claim 16, par [0104] wherein the first dielectric material (ONO structure) and the third dielectric material each comprise silicon dioxide, and wherein the second dielectric material comprises silicon nitride.

Allowable Subject Matter
Claims 5, 7-8, 11-13 and 17-20 are allowed.
 
 .Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829